DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20160365398.

    PNG
    media_image1.png
    440
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    494
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    689
    1097
    media_image3.png
    Greyscale


Regarding claim 1, fig. 3 of Kim discloses a display device including: 
a display including a plurality of light-emitting devices 100 (fig. 2); 
a first bank 109a surrounding the display in a plan view; 
a second bank 109c spaced apart from the first bank so as to surround the first bank in a plan view; and 
a plurality of peripheral lines (224 on left side and 224 on the right side of fig. 3) formed below, and intersecting (to have one or more points in common) with, the first bank and the second bank (see figs. 3-6), wherein 
each of the plurality of peripheral lines includes a plurality of bends (see fig. 6 showing plurality of bends, for both left and right sides of fig. 3 and fig. 6 is right side of fig. 3, bends can be as shown above and bend as in surface of lines bend from top side to peripheral sides and to bottom sides) provided between the first bank 109a and the second bank 109c in a plan view.


    PNG
    media_image4.png
    380
    649
    media_image4.png
    Greyscale

Regarding claim 12, figs. 2-4 and 6 of Kim discloses a display device including:
 a display including a plurality of light-emitting devices; 
a first bank 109a provided outside the display; 
a second bank 109c provided outside the first bank; and 
a plurality of peripheral lines (224 on the left side and 224 on the right side of fig. 3) formed below, and intersecting with, the first bank and the second bank, 
wherein each of the plurality of peripheral lines includes a plurality of bends (can be as shown above and bend as in surface of lines bend from top side to peripheral sides and to bottom sides) provided in an area outside the first bank 109a and inside the second bank 109c in a plan view (see fig. 6 above as labeled by examiner)


Regarding claim 2, Kim discloses wherein each of the plurality of peripheral lines includes a portion shaped into a crank (fig. 6 shows 224 is a crank) between the first bank and the second bank.

Regarding claim 3, figs. 3, 6 and 6of Kim discloses wherein each of the plurality of peripheral lines includes: a trunk (fig. 6 showing 224 is a trunk); a branch branching off the trunk (222 on either side of 224); and an intersection (where trunks and sides intersect), of the trunk and the branch, including the plurality of bends (can be as shown above and bend as in surface of lines bend from top side to peripheral sides and to bottom sides), and the trunk and the branch are provided between the first bank 109a and the second bank 109c in a plan view (fig. 6).

Regarding claim 4, fig. 3 of Kim discloses wherein the plurality of peripheral lines are arranged side-by-side (left side and right side of fig. 3), and the branch of one of the plurality of peripheral lines and the branch of another one of the plurality of peripheral lines are staggered (from side to side of fig. 3).

Regarding claim 5, fig. 2 of Kim discloses comprising an inter-bank insulating film 320) thinner than the first bank, provided between the first bank and the second bank, and covering the plurality of peripheral lines (this is necessary the case as this is part of film encapsulating layer 300 sealing the display unit 100).

Regarding claim 6, fig. 2 of Kim discloses wherein the inter-bank insulating film 320 is thinner than the second bank, made of resin (this is necessary the case as 320 has interface layer with 330 which is made of resin and therefore interface of 320 is made of some resin), and formed between the first bank and the second bank to cover the plurality of peripheral lines without any gap (this is necessary the case as this is part of film encapsulating layer 300 sealing the display unit 100).

Regarding claim 7, fig. 2 of Kim discloses further comprising: a first inorganic sealing film 320 covering the first bank and the second bank; an organic sealing film 330 provided above the first inorganic sealing film; and a second inorganic sealing film 340 covering the organic sealing film.


    PNG
    media_image5.png
    530
    818
    media_image5.png
    Greyscale

Regarding claim 8, fig. 3 of Kim discloses wherein each of the first bank and the second bank is shaped into a frame, and has a corner (90 degrees bend around the DA as well as bend of lines from top surface to side surface to bottom surface and back to top surface - corners) with a curvature, and

    PNG
    media_image6.png
    365
    643
    media_image6.png
    Greyscale

the plurality of peripheral lines include the plurality of bends between the corners of the first bank and the second bank in a plan view.


    PNG
    media_image7.png
    582
    817
    media_image7.png
    Greyscale

Regarding claim 9, figs. 2-3, 4 and 6 of Kim discloses wherein each of the first bank and the second bank is shaped into a frame (see fig. 2), and has a corner with a curvature (90 degrees bend around the DA as well as bend of lines from top surface to side surface to bottom surface and back to top surface - corners), and the inter-bank insulating film 320 is provided between the corners of the first bank and the second bank in a plan view (this is necessary the case as this is part of film encapsulating layer 300 sealing the display unit 100) to cover the plurality of peripheral lines.

Regarding claim 10, figs.2-3 of discloses further comprising: a plurality of TFTs; and a planarization film 109 provided above the plurality of TFTs and below the plurality of light-emitting devices 100b, wherein the plurality of peripheral lines are formed either (i) above a gate electrode of the plurality of TFTs and below the planarization film (see fig. 2).

Regarding claim 11, fig. 2 of Kim discloses wherein each of the first bank and the second bank is at least partially formed in the same layer as the planarization film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829